Exhibit 10.46

GUARANTY AGREEMENT

          This GUARANTY AGREEMENT (this “Guaranty”), dated as of January 18,
2008, is executed and delivered by WHITEHALL JEWELERS HOLDINGS, INC., a Delaware
corporation (“Guarantor”), in favor of LASALLE BANK NATIONAL ASSOCIATION
(“Lasalle”), as administrative agent and collateral agent for the below defined
Lenders (in such capacity, together with its successors and assigns, if any, in
such capacity, “Agent”), in light of the following:

          WHEREAS, pursuant to that certain Third Amended and Restated Credit
Agreement dated as of January 20, 2007 (as amended or otherwise modified or
restated from time to time, the "Credit Agreement") among Whitehall Jewelers,
Inc., a Delaware corporation ("Borrower"), various lending institutions party
thereto (such lending institutions, together with their respective successors
and assigns, are collectively referred to as the "Lenders" and individually as a
"Lender"), the Collateral Agent, and LaSalle, in its capacity as administrative
agent for the Lenders, the Agents and the Lenders have agreed to make loans to,
and provide other financial accommodations for the account of, Borrower from
time to time;

          WHEREAS, Borrower is a wholly-owned Subsidiary of Guarantor and, as
such, Guarantor will benefit by virtue of the financial accommodations extended
to Borrower by the Lender Group (as defined below); and

          WHEREAS, as a condition to the Lender Group maintaining or further
extending the loans and other financial accommodations to Borrower pursuant to
the Credit Agreement, and in consideration thereof, and in consideration of any
loans or other financial accommodations heretofore or hereafter extended by the
Lender Group to Borrower, pursuant to the Loan Documents, Guarantor has agreed
to guaranty the Guaranteed Obligations.

          NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby
agrees as follows:

          1.      Definitions and Construction.

                  (a)      Definitions. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement. The following terms, as used in this Guaranty, shall have the
following meanings:

                  “Agent” has the meaning set forth in the preamble to this
Guaranty.

                  “Borrower” has the meaning set forth in the recitals to this
Guaranty.

                  “Credit Agreement” has the meaning set forth in the recitals
to this Guaranty.

                  “Guaranteed Obligations” means the Obligations now or
hereafter existing under any Loan Document, whether for principal, interest
(including all interest that accrues after the commencement of any insolvency
proceeding irrespective of whether a claim therefor is allowed

--------------------------------------------------------------------------------



in such case or proceeding), fees, expenses or otherwise, and any and all
expenses (including reasonable counsel fees and expenses) incurred by the Lender
Group in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, Guaranteed Obligations shall include all amounts
that constitute part of the Guaranteed Obligations and would be owed by Borrower
to Lender Group under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Borrower or any other guarantor.

                  “Guarantor” has the meaning set forth in the preamble to this
Guaranty.

                  “Guaranty” has the meaning set forth in the preamble to this
Guaranty.

                  “Lender Group” means, individually and collectively, each of
the Lenders and

Agent.

                  “Lenders” means, individually and collectively, each of the
lenders identified on the signature pages to the Credit Agreement, and shall
include any other Person made a party to the Credit Agreement in accordance with
the provisions of Section 10.06 thereof (together with their respective
successors and assigns).

                  “Record” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.

                  “Voidable Transfer” has the meaning set forth in Section 9 of
this Guaranty.

                 (b)      Construction. Unless the context of this Guaranty
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the part includes the whole, the
terms “includes” and “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other similar
terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty. Section, subsection, clause, schedule,
and exhibit references herein are to this Guaranty unless otherwise specified.
Any reference in this Guaranty to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Neither this
Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
against the Lender Group or Borrower, whether under any rule of construction or
otherwise. On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantor
and Agent. Any reference herein to the satisfaction or payment in full of the
Guaranteed Obligations shall mean the payment in full in cash of all Guaranteed
Obligations other than contingent indemnification Guaranteed Obligations that,
at such time, are allowed by the applicable member of the Lender Group to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of the Credit Agreement and the full and final termination of any
commitment to extend any financial accommodations under the Credit

--------------------------------------------------------------------------------



Agreement and any other Loan Document. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein shall be satisfied by the transmission of a Record
and any Record transmitted shall constitute a representation and warranty as to
the accuracy and completeness of the information contained therein. The captions
and headings are for convenience of reference only and shall not affect the
construction of this Guaranty.

          2.      Guaranteed Obligations. Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group, as and
for its own debt, until the final and indefeasible payment in full thereof, in
cash, has been made, (a) the due and punctual payment of the Guaranteed
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise; it being the intent of Guarantor that the guaranty set forth herein
shall be a guaranty of payment and not a guaranty of collection; and (b) the
punctual and faithful performance, keeping, observance, and fulfillment by
Borrower of all of the agreements, conditions, covenants, and obligations of
Borrower contained in the Credit Agreement and under each of the other Loan
Documents.

          3.      Continuing Guaranty. This Guaranty includes Guaranteed
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guaranteed
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guaranteed Obligations after
prior Guaranteed Obligations have been satisfied in whole or in part. To the
maximum extent permitted by law, Guarantor hereby waives any right to revoke
this Guaranty as to future Guaranteed Obligations. If such a revocation is
effective notwithstanding the foregoing waiver, Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Agent, (b) no such revocation shall apply to any
Guaranteed Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Guaranteed
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by Guarantor, Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and (e)
any payment by Borrower or from any source other than Guarantor subsequent to
the date of such revocation shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, Guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

          4.      Performance Under this Guaranty. In the event that Borrower
fails to make any payment of any Guaranteed Obligations, on or prior to the due
date thereof, or if Borrower shall fail to perform, keep, observe, or fulfill
any other obligation referred to in clause (b) of Section 2 of this Guaranty in
the manner provided in the Credit Agreement or any other Loan Document,
Guarantor immediately shall cause, as applicable, such payment in respect of the
Guaranteed Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

--------------------------------------------------------------------------------



          5.      Primary Obligations. This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions. Guarantor hereby agrees that it is directly,
jointly and severally with any other guarantor of the Guaranteed Obligations,
liable to Agent, for the benefit of the Lender Group, that the obligations of
Guarantor hereunder are independent of the obligations of Borrower or any other
guarantor, and that a separate action may be brought against Guarantor, whether
such action is brought against Borrower or any other guarantor or whether
Borrower or any other guarantor is joined in such action. Guarantor hereby
agrees that its liability hereunder shall be immediate and shall not be
contingent upon the exercise or enforcement by any member of the Lender Group of
whatever remedies they may have against Borrower or any other guarantor, or the
enforcement of any lien or realization upon any security by any member of the
Lender Group. Guarantor hereby agrees that any release which may be given by
Agent to Borrower or any other guarantor, or with respect to any property or
asset subject to a Lien, shall not release Guarantor. Guarantor consents and
agrees that no member of the Lender Group shall be under any obligation to
marshal any property or assets of Borrower or any other guarantor in favor of
Guarantor, or against or in payment of any or all of the Guaranteed Obligations.

          6.      Waivers.

                  (a)      To the fullest extent permitted by applicable law,
Guarantor hereby waives: (i) notice of acceptance hereof; (ii) notice of any
loans or other financial accommodations made or extended under the Credit
Agreement, or the creation or existence of any Guaranteed Obligations; (iii)
notice of the amount of the Guaranteed Obligations, subject, however, to
Guarantor’s right to make inquiry of Agent to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase
Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Loan Documents; (vi)
notice of any Default or Event of Default under any of the Loan Documents; and
(vii) all other notices (except if such notice is specifically required to be
given to Guarantor under this Guaranty or any other Loan Documents to which
Guarantor is a party) and demands to which Guarantor might otherwise be
entitled.

                  (b)     To the fullest extent permitted by applicable law,
Guarantor hereby waives the right by statute or otherwise to require any member
of the Lender Group, to institute suit against Borrower or any other guarantor
or to exhaust any rights and remedies which any member of the Lender Group, has
or may have against Borrower or any other guarantor. In this regard, Guarantor
agrees that it is bound to the payment of each and all Guaranteed Obligations,
whether now existing or hereafter arising, as fully as if the Guaranteed
Obligations were directly owing to Agent or the Lender Group, as applicable, by
Guarantor. Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash, to the extent of any such payment) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.

--------------------------------------------------------------------------------



                  (c)     To the fullest extent permitted by applicable law,
Guarantor hereby waives: (i) any right to assert against any member of the
Lender Group, any defense (legal or equitable), set-off, counterclaim, or claim
which Guarantor may now or at any time hereafter have against Borrower or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (iii) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group including any defense
based upon an election of remedies by any member of the Lender Group; (iv) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof, and any act which shall defer or delay the operation
of any statute of limitations applicable to the Guaranteed Obligations shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to Guarantor’s liability hereunder.

                  (d)     Until the Guaranteed Obligations have been paid in
full in cash, (i) Guarantor hereby postpones and agrees not to exercise any
right of subrogation Guarantor has or may have as against Borrower with respect
to the Guaranteed Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against Borrower or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) Guarantor hereby postpones and
agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of Borrower or any other Person
now or hereafter liable on account of the Obligations. Notwithstanding anything
to the contrary contained in this Guaranty, Guarantor shall not exercise any
rights of subrogation, contribution, indemnity, reimbursement or other similar
rights against, and shall not proceed or seek recourse against or with respect
to any property or asset of, Borrower or any other guarantor (including after
payment in full of the Guaranteed Obligations) if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the capital stock of Borrower or such other guarantor whether
pursuant to the Security Agreement or otherwise.

                  (e)     If any of the Guaranteed Obligations or the
obligations of Guarantor under this Guaranty at any time are secured by a
mortgage or deed of trust upon real property, any member of the Lender Group may
elect, in its sole discretion, upon a default with respect to the Guaranteed
Obligations or the obligations of Guarantor under this Guaranty, to foreclose
such mortgage or deed of trust judicially or non-judicially in any manner
permitted by law, before or after enforcing this Guaranty, without diminishing
or affecting the liability of Guarantor hereunder. Guarantor understands that
(i) by virtue of the operation of anti-deficiency law applicable to nonjudicial
foreclosures, an election by any member of the Lender Group to non-judicially
foreclose on such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrower or other guarantors or sureties, and
(ii) absent the waiver given by Guarantor herein, such an election would estop
any member of the Lender Group from enforcing this Guaranty against Guarantor.
Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of this Guaranty, Guarantor hereby
waives any right to assert against any member of the Lender Group any defense to
the enforcement of this Guaranty, whether denominated “estoppel” or otherwise,
based on or arising from an election by any member of the Lender Group to
non-judicially foreclose on any such mortgage

--------------------------------------------------------------------------------



or deed of trust. Guarantor understands that the effect of the foregoing waiver
may be that Guarantor may have liability hereunder for amounts with respect to
which Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against Borrower or other guarantors or sureties.

                  (f)     Without limiting the generality of any other waiver or
other provision set forth in this Guaranty, Guarantor waives all rights and
defenses that Guarantor may have if all or part of the Guaranteed Obligations
are secured by real property. This means, among other things:

                           (i)     Any member of the Lender Group may collect
from Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by Guarantor, Borrower, or any other guarantor.

                           (ii)     If any member of the Lender Group forecloses
on any real property collateral that may be pledged by Guarantor, Borrower or
any other guarantor:

(1) The amount of the Guaranteed Obligations or any obligations of any guarantor
in respect thereof may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price.   (2) Agent may collect from Guarantor even if any member of the Lender
Group, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower or any other Guarantor.

                  This is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have if all or part of the Guaranteed Obligations are
secured by real property.

                  (g)     WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR
OTHER PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE
WITH RESPECT TO SECURITY FOR THE GUARANTEED OBLIGATIONS, HAS DESTROYED
GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST BORROWER BY THE
OPERATION OF APPLICABLE LAW.

                  (h)     Without limiting the generality of any other waiver or
other provision set forth in this Guaranty, Guarantor hereby also agrees to the
following waivers:

                           (i)     Agent’s right to enforce this Guaranty is
absolute and is not contingent upon the genuineness, validity or enforceability
of the Guaranteed Obligations or any of the Loan Documents. Guarantor agrees
that Agent’s rights under this Guaranty shall be enforceable even if Borrower
had no liability at the time of execution of the Loan Documents or the
Guaranteed Obligations are unenforceable in whole or in part, or Borrower ceases
to be liable with respect to all or any portion of the Guaranteed Obligations.

--------------------------------------------------------------------------------



                           (ii)     Guarantor agrees that Agent’s rights under
the Loan Documents will remain enforceable even if the amount secured by the
Loan Documents is larger in amount and more burdensome than that for which
Borrower is responsible. The enforceability of this Guaranty against Guarantor
shall continue until all sums due under the Loan Documents have been paid in
full and shall not be limited or affected in any way by any impairment or any
diminution or loss of value of any security or collateral for Borrower’s
obligations under the Loan Documents, from whatever cause, the failure of any
security interest in any such security or collateral or any disability or other
defense of Borrower, any other guarantor of Borrower’s obligations under any
other Loan Document, any pledgor of collateral for any person’s obligations to
Agent or any other person in connection with the Loan Documents.

                          (iii)      Guarantor waives the right to require Agent
to (A) proceed against Borrower, any guarantor of Borrower’s obligations under
any Loan Document, any other pledgor of collateral for any person’s obligations
to Agent or any other person in connection with the Guaranteed Obligations, (B)
proceed against or exhaust any other security or collateral Agent may hold, or
(C) pursue any other right or remedy for Guarantor’s benefit, and agrees that
Agent may exercise its right under this Guaranty without taking any action
against Borrower, any other guarantor of Borrower’s obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guaranteed Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.

          7.      Releases. Guarantor consents and agrees that, without notice
to or by Guarantor and without affecting or impairing the obligations of
Guarantor hereunder, any member of the Lender Group may, by action or inaction,
compromise or settle, shorten or extend the Maturity Date or any other period of
duration or the time for the payment of the Obligations, or discharge the
performance of the Obligations, or may refuse to enforce the Obligations, or
otherwise elect not to enforce the Obligations, or may, by action or inaction,
release all or any one or more parties to, any one or more of the terms and
provisions of the Credit Agreement or any of the other Loan Documents or may
grant other indulgences to Borrower or any other guarantor in respect thereof,
or may amend or modify in any manner and at any time (or from time to time) any
one or more of the Obligations, the Credit Agreement or any other Loan Document
(including any increase or decrease in the principal amount of any Obligations
or the interest, fees or other amounts that may accrue from time to time in
respect thereof), or may, by action or inaction, release or substitute the
Borrower or any guarantor, if any, of the Guaranteed Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guaranteed Obligations or any other guaranty of the Guaranteed Obligations,
or any portion thereof.

          8.      No Election. The Lender Group shall have the right to seek
recourse against Guarantor to the fullest extent provided for herein and no
election by any member of the Lender Group to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Lender Group’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group,
has expressly waived such right in writing. Specifically, but without limiting
the generality of the foregoing, no action or proceeding by the Lender Group
under any document or instrument evidencing the Guaranteed Obligations shall
serve to diminish the liability of Guarantor under this Guaranty

--------------------------------------------------------------------------------



except to the extent that the Lender Group finally and unconditionally shall
have realized indefeasible payment in full of the Guaranteed Obligations by such
action or proceeding.

          9.      Revival and Reinstatement. If the incurrence or payment of the
Guaranteed Obligations or the obligations of Guarantor under this Guaranty by
Guarantor or the transfer by Guarantor to any member of the Lender Group of any
property of Guarantor should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

          10.      Financial Condition of Borrower. Guarantor represents and
warrants to the Lender Group that it is currently informed of the financial
condition of Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations. Guarantor further represents and warrants to the Lender Group that
it has read and understands the terms and conditions of the Credit Agreement and
each other Loan Document. Guarantor hereby covenants that it will continue to
keep itself informed of Borrower’s financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guaranteed Obligations.

          11.      Payments; Application. All payments to be made hereunder by
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guaranteed Obligations in accordance with the terms of the Credit Agreement.

          12.      Attorneys Fees and Costs. Guarantor agrees to pay, on demand,
all attorneys fees and all other costs and expenses which may be incurred by
Agent or the Lender Group in connection with the enforcement of this Guaranty or
in any way arising out of, or consequential to, the protection, assertion, or
enforcement of the Guaranteed Obligations (or any security therefor),
irrespective of whether suit is brought.

          13.      Notices. All notices and other communications hereunder to
Agent shall be in writing and shall be mailed, sent, or delivered in accordance
Section 10.02 of the Credit Agreement. All notices and other communications
hereunder to Guarantor shall be in writing and shall be mailed, sent, or
delivered in care of Borrower in accordance with Section 10.02 of the Credit
Agreement.

          14.      Cumulative Remedies. No remedy under this Guaranty, under the
Credit Agreement, or any other Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given

--------------------------------------------------------------------------------



under this Guaranty, under the Credit Agreement, or any other Loan Document, and
those provided by law. No delay or omission by the Lender Group or Agent on
behalf thereof to exercise any right under this Guaranty shall impair any such
right nor be construed to be a waiver thereof. No failure on the part of the
Lender Group or Agent on behalf thereof to exercise, and no delay in exercising,
any right under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Guaranty preclude any other
or further exercise thereof or the exercise of any other right.

          15.      Severability of Provisions. Each provision of this Guaranty
shall be severable from every other provision of this Guaranty for the purpose
of determining the legal enforceability of any specific provision.

          16.      Entire Agreement; Amendments. This Guaranty constitutes the
entire agreement between Guarantor and the Lender Group pertaining to the
subject matter contained herein. This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by Guarantor and Agent, on
behalf of the Lender Group. Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given. No course of dealing and no delay or
waiver of any right or default under this Guaranty shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.

          17.      Successors and Assigns. This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group; provided, however, Guarantor shall
not assign this Guaranty or delegate any of its duties hereunder without Agent’s
prior written consent and any unconsented to assignment shall be absolutely null
and void. In the event of any assignment, participation, or other transfer of
rights by the Lender Group, the rights and benefits herein conferred upon the
Lender Group shall automatically extend to and be vested in such assignee or
other transferee.

          18.      No Third Party Beneficiary. This Guaranty is solely for the
benefit of each member of the Lender Group and each of their respective
successors and assigns, and may not be relied on by any other Person.

--------------------------------------------------------------------------------



          19.      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

                   THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GUARANTOR AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 19.

                   GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. GUARANTOR AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

          20.      Counterparts; Telefacsimile Execution. This Guaranty may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Guaranty. Delivery of an executed counterpart of this Guaranty by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Guaranty. Any party delivering an executed
counterpart of this Guaranty by telefacsimile also shall deliver an original
executed counterpart of this Guaranty but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Guaranty.

--------------------------------------------------------------------------------



          21.      Nature of Business. Guarantor shall not (a) conduct, transact
or otherwise engage in any business or commercial operations (other than those
incidental to its ownership of the capital stock of Borrower), (b) incur,
create, assume or suffer to exist any Indebtedness (other than pursuant to the
Loan Documents), or (c) own, lease, manage or otherwise operate any properties
or assets (including cash, other than the ownership of shares of the capital
stock of Borrower).

[Signature page to follow]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Guaranty as of the date first written above.

  WHITEHALL JEWELERS HOLDINGS, INC.
      a Delaware corporation           By:  /s/ Edward A. Dayoob     Title:  CEO
 

 


--------------------------------------------------------------------------------